Citation Nr: 1604273	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a skin condition on the hands, to include dermatitis, to include as due to herbicide exposure.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1967 to May 1969.  This case is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2012 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  The August 2009 rating decision, in pertinent part, denied service connection for a skin condition on hands as due to herbicide exposure, and the August 2012 rating decision, in pertinent part, denied service connection for PTSD.  

In his September 2015 VA Form 9 (substantive appeal) for the PTSD claim, the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled for December 17, 2015, but the Veteran did not appear for the hearing.  In January 2016 correspondence, the Veteran indicated that he had not shown for the PTSD hearing because he was using his sister's mailbox and she was out of town until late December.  However, he gave permission to "go ahead and make a decision on my case without my presen[ce]."  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704 (d), (e) (2015).  In his October 2012 VA Form 9 (substantive appeal) for the skin condition claim, the Veteran requested a Travel Board hearing.

A claim seeking service connection for PTSD was denied in a December 1991 administrative letter based on a finding that the Veteran did not provide the dates and places of his military service and did not identify his PTSD stressor event.  He did not appeal the December 1991 decision and the decision became final.  38 U.S.C.A. §7105 (West 2014).

A review of the file reflects the RO received the Veteran's military personnel record in November 2009, which detailed the duties, units, dates, and places of the Veteran's service.  As these records were available at the time of the December 1991 decision, but not associated with the file, the VA will reconsider the claim anew.  See 38 C.F.R. § 3.156(c) (2015).  When new evidence is submitted, consisting of pertinent service records, after a decision has become final, the former decision will be reconsidered without regard to the provisions relating to new and material evidence.  38 C.F.R. § 3.156(c).  As the noted service personnel records were not of record at the time of the December 1991 denial, the Board finds that the criteria of 38 C.F.R. § 3.156(c) have been satisfied.  Reconsideration is warranted, and inquiry as to whether new and material evidence sufficient to reopen a previously denied claim is not required.  The issue has been recharacterized to reflect this result. 

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  A July 2011 VA examination diagnosed the Veteran with depression and polysubstance abuse secondary to the Veteran's PTSD, and the Board has recharacterized the issue as indicated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran requested a Travel Board hearing in an October 2012 substantive appeal; such hearing has not been scheduled, and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A § 7107; 38 C.F.R. § 20.700(a).

The Board finds that further development of the record is also needed for a proper adjudication of the PTSD claim.

It appears pertinent VA treatment records may be outstanding for the PTSD claim.  A January 2014 statement by the Veteran indicated he received medical treatment from Dr. Morgan and psychiatric treatment from Dr. Soliden at the VA Stockton Clinic.  While there are records of treatment from VA Stockton Clinic, complete records of such treatment do not appear to be associated with the record before the Board.  The August 2015 supplemental statement of the case (SSOC) noted that treatment records from Palo Alto VA Medical Center were "reviewed electronically."  However, the RO did not provide such treatment records for the Veteran's claims file.  In his January 2016 correspondence, he indicated that "in 2[0]13 or 14 I was in Palo Alto mental ward I believe 4 times in 6 m[on]t[h]s they say for suicide att[empt] that had something to do with my PTSD."  As the outstanding records of VA psychiatric treatment reportedly contain pertinent information, and are constructively of the record, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a Travel Board hearing at the RO for his skin condition claim.  The case should thereafter be processed in accordance with established appellate practices.

2. The AOJ should secure for the record the Veteran's medical and psychiatric VA treatment records that have not been associated with the record on appeal.  Specifically, obtain records of treatment provided at the Stockton VA clinic and the treatment records from the Palo Alto VA Medical Center dating from June 2011 to the present which has been reviewed by the AOJ but not yet associated with the record.  

If any records sought are unavailable, the reason for their unavailability must be noted for the record. 

3. The AOJ should then review the record and readjudicate the psychiatric claim, to include any new psychiatric diagnoses during the appeals period, to include PTSD and substance abuse.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




